Appeals from judgments, Supreme Court, New York County, rendered May 18, 1970, against Albert Levy and on May 12,1970 against Edward Kerrigan and Martin Gaudia, after a joint jury trial, convicting them of the crimes of promoting gambling in the first degree, possession of gambling records in the first degree, and conspiracy in the third degree. Judgment rendered against appellant Kerrigan unanimously modified, in the exercise of discretion, and the sentence of four years on each of the felony charges accorded the defendant Kerrigan, not to exceed four years in State prison, is reduced to a term of two years, and said judgment is otherwise affirmed. Judgments rendered against appellants Levy and Gaudia unanimously affirmed. We note that the other defendants, Gaudia and Levy, each received one-year sentences. Since we consider the sentence imposed excessive, and calling for a proper exercise of the court’s discretion, we reduce the sentence pursuant to the provisions of section 543 of the Code of Criminal Procedure. Concur—Stevens, P. J., Capozzoli, MeGivern, Kupferman and McNally, JJ.